UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 99-4828

MARK ANTHONY BELL,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Norfolk.
Rebecca B. Smith, District Judge.
(CR-97-55)

Submitted: April 27, 2000

Decided: May 4, 2000

Before NIEMEYER and MOTZ, Circuit Judges,
and BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

James F. Booker, Norfolk, Virginia, for Appellant. Helen F. Fahey,
United States Attorney, Kevin Michael Comstock, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Mark Anthony Bell had finished serving his eighty-one month
prison term for drug conspiracy and firearm convictions and was serv-
ing the three-year supervised release portion of his sentence when he
tested positive for marijuana use. The district court revoked Bell's
supervised release and sentenced him to twenty-four months in
prison. Bell's attorney has filed a brief pursuant to Anders v. Califor-
nia, 386 U.S. 738 (1967), stating that he has found no meritorious
issues for appeal. Counsel alleges that the district court erred by
imposing a twenty-four month prison term. Bell filed a supplemental
pro se brief in support of that argument.

Bell does not dispute that he used marijuana while on supervised
release. He contends, however, that under the circumstances of his
case, a twenty-four month sentence was not warranted. He notes,
among other matters, that he had nearly finished serving his super-
vised release term at the time it was revoked and he was trying to gain
custody of his sons.

Under the version of 18 U.S.C. § 3583(g) in effect at the time Bell
committed his original crimes of conviction, the court was obligated
to terminate Bell's supervised release and impose a prison term of not
less than one-third of his term of supervised release. Because Bell's
supervised release term was three years, upon the revocation of super-
vised release he faced one to three years in prison. We find that Bell's
sentence, which does not exceed the statutory maximum, was not
plainly unreasonable.

Pursuant to Anders, we have reviewed the record for reversible
error and found none. We therefore affirm Bell's sentence. This court
requires that counsel inform his client, in writing, of the right to peti-
tion the Supreme Court of the United States for further review. If the
client requests that a petition be filed, then counsel may move this
court for leave to withdraw from representation. Counsel's motion
must state that a copy thereof was served on the client. We dispense
with oral argument because the facts and legal contentions are ade-

                     2
quately presented in the materials before the Court and argument
would not aid the decisional process.

AFFIRMED

                   3